Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-29-2003

USA v. Melendez
Precedential or Non-Precedential: Non-Precedential

Docket 02-2661




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Melendez" (2003). 2003 Decisions. Paper 607.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/607


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                 __________

                     No. 02-2661
                     __________

          UNITED STATES OF AMERICA

                          v.

              LEONARDO M ELENDEZ
                      a/k/a
               LEONARD M ELENDEZ
                      a/k/a
                  JIMMY LOPEZ

                   Leonardo Melendez,
                             Appellant

                     __________

    On Appeal from the United States District Court
        for the Eastern District of Pennsylvania
             (Criminal No. 00-cr-00057-1)
         District Judge: Judge Stewart Dalzell
                      __________

      Submitted Under Third Circuit LAR 34.1(a)
                   April 25, 2003
                   ___________

Before: SCIRICA, AM BRO, and GARTH, Circuit Judges

            (Opinion Filed: April 28, 2003)
                     __________

                      OPINION
                     __________
GARTH, Circuit Judge:

       Leonardo Melendez appeals from his judgment of sentence, arguing that the

application of the “career offender” sentencing enhancement violated Apprendi v. New

Jersey, 530 U.S. 466 (2000). Our precedent holds otherwise. W e will affirm.




                                              I.

       Because we write solely for the benefit of the parties, it is unnecessary to recite the

facts of this case in detail. Melendez pled guilty to two counts of possession with intent

to deliver controlled substances (heroin and cocaine base, respectively) in violation of 21

U.S.C. § 841(a)(1); two counts of possession with intent to deliver heroin and cocaine

base, respectively, within a school zone in violation of 21 U.S.C. § 860; and one count of

possession of a firearm in furtherance of drug trafficking in violation of 18 U.S.C. §

924(c)(1)(B)(1). The District Court sentenced Melendez, inter alia, to 308 months

imprisonment.

       Melendez=s timely appeal followed.




                                             II.

       We have jurisdiction to hear this appeal pursuant to 28 U.S.C. § 1291.

       On appeal, Melendez argues that the career offender sentencing enhancement that

the District Court imposed violated the principle of Apprendi v. New Jersey because his


                                             -2-
prior convictions were neither pled nor proven beyond a reasonable doubt. 1 As we have

previously explained, however, in Apprendi the Supreme Court “singl[ed] out ‘the fact of

a prior conviction’ as the exception to the rule that ‘any fact that increases the penalty for

a crime beyond the prescribed statutory maximum must be submitted to a jury, and

proved beyond a reasonable doubt.’” United States v. Weaver, 267 F.3d 231, 250 (3d Cir.

2001) (quoting Apprendi, 530 U.S. at 490), cert. denied, 534 U.S. 1152 (2002). In

Weaver, we indicated that, in the absence of further direction from the Supreme Court, we

would continue to follow the Court’s earlier holding that “no due process violation occurs

when prior convictions are used to increase a statutory maximum without being charged

in an indictment and proved to a jury beyond a reasonable doubt.” Id. (citing

Almendarez-Torres v. United States, 523 U.S. 224, 239-41 (1998)).

       Indeed, Melendez acknowledges that our precedent forecloses the success of his

appeal. See Appellant’s Br. at 8 (“Mr. Melendez seeks in the instant appeal to preserve

his right to relief should this Court en banc or the Supreme Court reconsider and overrule

the contrary precedent that governs this issue.”).

       We will therefore affirm the judgment of the District Court.




TO THE CLERK:


       1
        Melendez had previously been convicted on three separate occasions for
possession with intent to deliver a controlled substance (twice for crack and once for
PCP).

                                             -3-
Please file the foregoing opinion.

                                     /s/Leonard I. Garth
                                     Circuit Judge